Earl Warren: United States, Petitioner versus Louis T. Merz, et al. Mr. Meacham, you may continue your argument.
Denver W. Meacham: If the Court please. At the adjournment yesterday, we were talking about specific items of evidence which the Government felt was incompetent that was allowed to go before the Commission in which they may have used in their determination of just compensation. The first of this as mentioned -- mentioned in their petition but not mentioned in their brief and it has to do with offers. The Government contends that offers were introduced in evidence and they may have been used. The situation with regard to offer is at page 74 of the record, an effort was made to prove that there were no offers, and for that reason there was a depreciation in market value. There was no longer any demand. At that place in the record, the Court sustained the Government's objection and no evidence was entered in evidence. Again at page 118 with respect to tract 124 (e), the witness there again -- an effort was made to prove that he did has some offers prior to the taking of the easement that he had no offers afterwards. No dollars and cents were mentioned. No -- no amount was mentioned. It was merely an effort to show that there had -- there was a decrease demand and therefore diminution in market value. At that place, the Court did allow that evidence. I submit to this Court that that would in no way, prejudice the Commission would be nothing. There were no dollars and cents, nothing that would, in any way, color the finding of the Commission. The other item they mentioned both in their petition and in their brief is the managerial skill. The Government felt that one of the witnesses took into account managerial skill and that this would be a nontransferable and therefore, it would not be a proper item to base just compensation. The evidence on that is at page 170 of the record and here is the evidence on that. The evidence, this witness testified that a farmer who properly farmed his farm would have a better looking farm and therefore it would have better market value. Our used car lots here and all across the nation are examples of the fact that when you shine a piece of property up it does have an increased market value. And I submit to this Court that that is not incompetent and that in no way colors the determination by this Commission of just compensation.
Arthur J. Goldberg: (Inaudible)
Denver W. Meacham: Yes, sir, I'm sorry. I'm sorry for the misnomer. He wasn't commissioned, yes, sir.
Arthur J. Goldberg: (Inaudible)
Denver W. Meacham: Yes, sir, that's right. The Chairman of the Commission was an attorney, another member of the Commission was an attorney and they rule on evidence as they go. In this instance, in this particular case, there were two instances in which they did not rule on the evidence and in their findings to find that they did along those particular items.
Arthur J. Goldberg: (Inaudible)
Denver W. Meacham: I think the -- the objective party could file any exception and specify this particular specification and submit that argument to the District Judge when he makes his finding.
Tom C. Clark: (Inaudible)
Denver W. Meacham: Sir?
Tom C. Clark: (Inaudible)
Denver W. Meacham: No, sir and there's no requirement in your rules that any of them -- the attorneys, I think the practice is and Mr. Marquis of course knows much more about what the practices in this particular case, two are lawyers and one was a real estate man.
Speaker: (Inaudible)
Denver W. Meacham: Yes, sir, I feel that the report should be sufficient for the appellate court to know what this Commission did but I feel very strongly in this part --
Speaker: (Inaudible)
Denver W. Meacham: Yes sir, in this particular case, that these reports do meet that rule. Now, we have the auxiliary, the ancillary contention in this Court that the Government should've specified the particulars in which they felt it was -- was not sufficient. But I have no quarrel with the rule that the appellate court should know to have sufficient findings of fact and conclusion of law to know what this Commission decided.
Byron R. White: (Inaudible)
Denver W. Meacham: No sir. I think we rise and fall unless they --
Byron R. White: (Inaudible)
Denver W. Meacham: Yes, sir. Your rules have --
Byron R. White: (Inaudible)
Denver W. Meacham: That is correct. I have no quarrel with that law. That's a well established law and I think it's a very good law.
Byron R. White: (Inaudible)
Denver W. Meacham: Yes, sir. I do quarrel with the Fifth Circuit holding in the case that follows with this.
Byron R. White: Why is that?
Denver W. Meacham: I -- I think they were too stringent in the requirements as to the findings of fact.
Byron R. White: They were just -- they were just decided that there's a general rule that the finding should be adequate for appellate review on different facts and different cases that of course deal -- it might -- might come out of the way to look just (Inaudible) because the facts are different.
Denver W. Meacham: They're -- they're general principles, I agree with. Their application of those principles I disagree with. I -- I find no fault with their general principles. That case -- in that case, they relied heavily on United States versus Lewis. And if the Court will read that case, as we've stated in our brief, then as Mr. Champion has stated in his brief, you'll find in the Lewis case, the Ninth Circuit specifically says, "We do not feel it's necessary that the Commission find how they treated these -- these particular elements of -- of that enter into the ultimate just compensation that we discussed here yesterday in our brief. You'll find that in Lewis case, it does not support the conclusion that the Fifth Circuit reaches. Now, there's been some talk along this line that we've been just now discussing that there's a great difference of opinion in the various Circuit Courts of Appeal as to this particular manner. Now, I think you'll find, as I did, when you examine these cases that this difference of opinion is more imaginary than real. Their only difference of opinion is between the Tenth Circuit and the Fifth Circuit on the two cases that you have before you today. Now, all of the other cases are easily distinguishable because complexities enter in -- for instance there -- there might be a question of severance damage which there wasn't in our particular case. There maybe a question of special benefits and in all those cases was the -- upon which the Government relies. You will find that in -- in each of those cases, I think and perhaps all of them, at least all of them for -- with -- with one possible exception, the Commission did not find what the highest and best use was. The Government -- the Commission did not find how they treated severance damages. The Commission did not find how they treated the problem of special benefits. Now our case is a very simple case. It has none of these complexities that enter into it and it's our contention that the opinion, as given by the Tenth Circuit, is very concise, very precise, and very objective, and each statement in that opinion, you will find, is under guarded with a citation which specifically supports that conclusion. Now on the other hand, with all due respects to the Fifth Circuit opinion in the case that is to follow, you'll find that the citations there do not support the position the Court takes in this particular case, in that particular case. It's our contention that there is no conflict in any of the circuits with -- with respect to the sufficiency of findings of fact except the conflict that you have before you today in this case and in the case that is to follow. I think the true rule as Justice White contented, I think that the true rule is that you take each particular fact situation and you determine it on that basis. And you do not lay down broad general principles and then decide each case on those principles. I think each case varies and for that reason, you can't reach that result. I do think as it happened in the Fifth Circuit, but as -- did not happen in my case, that it would be more regular if the District Court when he appointed the Commission, gave them detailed instructions as to what they should do and what they should not do after his out-o- pretrial conference and in that conference, determined the issues that they will be faced with and give them instructions. I think that would be the better -- better practice. But the fact that that did not happen, in my particular case, does not mean that these findings of fact and conclusions of law are sufficient -- are insufficient. The District Judge was able, by looking at our findings of fact and conclusions of law, to satisfy himself that -- that he knew what they have done and that it was not clearly erroneous. Again, the Circuit Court of Appeals was able to look at the findings of fact and the conclusions of law of this Commission and they were satisfied. I think those two things enter into the question and tend to prove that these findings of fact and conclusions below were sufficient. I appreciate greatly your courtesy, your attention to these cases. I sincerely and earnestly urge this Court to put a -- an end to this extended litigation that has gone on since March of 1956 for none at all amounts of just compensation that has been fixed for my people has become purely an academic matter at this stage because of the extended litigation in which they have been forced to extend. I thank you very much.